Citation Nr: 0721705	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for urinary dysfunction 
as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to an initial compensable rating for erectile 
dysfunction.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left leg.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right leg.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
December 1971.

These claims come to the Board of Veterans' Appeals (Board) 
from RO rating decisions issued in May 2004 and February 
2006.  As detailed below, the Board is reopening the claim 
for service connection for a left knee disability.  This 
claim for service connection (on the merits), as well as the 
claims concerning urinary dysfunction, erectile dysfunction, 
peripheral neuropathy of the left leg, and peripheral 
neuropathy of the right leg, are all addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.

At a September 2006 Board hearing, the veteran raised a claim 
for service connection for a hand disability, to include as 
secondary to service-connected type II diabetes mellitus.  
This matter has not been developed or certified for appeal, 
and is not inextricably intertwined with the issues now 
before the Board.  Therefore, it is referred to the RO for 
appropriate action. 

By its May 2004 rating decision, the RO also denied 
entitlement for a total disability rating based on individual 
unemployability (TDIU).  The RO advised the veteran of this 
rating decision in a May 2004 letter.  Because a timely 
Notice of Disagreement (NOD) was not filed with respect to 
the denial of this issue, the matter became final.  At the 
September 2006 Board hearing, the veteran appeared to raise a 
new informal claim for TDIU.  He also mentioned in a December 
2005 substantive appeal that he had left his job due to his 
"conditions."  Accordingly, the issue of entitlement to 
TDIU is referred to the RO for appropriate action.  


FINDINGS OF FACT 

1.  By a December 1972 rating decision, the RO denied service 
connection for a left knee disability on the basis that there 
was no evidence of a current knee condition; the veteran did 
not appeal and that determination became final.

2.  Evidence received since the December 1972 rating decision 
(namely VA clinical records reflecting treatment for left 
patella femoral syndrome in April and May of 2006) is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim for service 
connection. 


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a December 1972 rating decision, the RO denied service 
connection for a left knee condition on the basis that there 
was no evidence of a current left knee disability.  The RO 
notified the veteran of this rating decision in a January 
1973 letter and he did not appeal this denial.  The rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.  

In an August 2005 written statement, the veteran again sought 
service connection for a left knee disability.  To reopen a 
claim, new and material evidence must be presented or 
secured. 38 U.S.C.A. § 5108.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination of whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

Here, evidence obtained in connection with the attempt to 
reopen includes VA medical records received subsequent to 
December 1972 reflecting that the veteran was treated for 
left patella femoral syndrome in April and May of 2006.  
These records were not considered previously, are so 
significant that they must be reviewed in connection with the 
current claim, and raise a reasonable possibility of 
substantiating the claim.  The veteran has therefore 
presented new and material evidence to reopen the claim for 
service connection for a left knee disability.  

Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.   However, further 
evidentiary development is necessary before this claim may be 
decided on the merits.  


ORDER

The claim for service connection for a left knee 
disability is reopened, and to this extent the appeal is 
granted.


REMAND

Service connection for a left knee disability (on the merits)

Service medical records reflect that at his October 1969 pre-
induction examination, the veteran reported a one-year 
history of left knee pain (with running).  On examination, 
the left knee appeared unstable and he was "duck walking" 
with difficulty and pain.  He was found to have instability 
of the left knee and was referred for orthopedic examination.  
However, handwritten entries dated in March 1970 indicate 
that he denied locking or giving way of his knee.  He was 
ultimately deemed qualified for enlistment.

Subsequently in March 1970, he was seen at a dispensary for 
complaints of muscle soreness of the left knee.  He was given 
an ACE bandage and 24 hours of light duty.  Three days later, 
he was again seen at a dispensary for complaints of a sore 
left knee.  Examination revealed no effusion, normal range of 
motion, negative McMurray's sign and no instability.  He 
continued to seek treatment for a sore left knee in early 
April 1970.  

During a September 1971 hospitalization for malaria, the 
veteran reported right knee pain in damp weather subsequent 
to a sprain of that joint while in Vietnam.  The 
hospitalization report includes no complaints of or findings 
related to the left knee, however.  The service medical 
records do not include a separation examination.  

At his Board hearing, the veteran testified that when he was 
first drafted he was told that something was wrong with his 
left knee, but he was drafted anyway.  He said his knee kept 
bothering him, even during basic training.  He said he was a 
radioman in the infantry while in Vietnam, and that he 
carried a 25-pound pack on his back.  (The veteran's DD Form 
214 indicates that he received a CIB and that his MOS was 
light weapons infantryman).  He described how one night he 
was going out on ambush with his radio on.  He climbed on 
"this three quarter ton truck and something popped in my 
knee."  He said he was given pain medication and put on a 
two-day profile (during which he did not have to do any 
duty).  He said that he did not get any treatment for his 
left knee in the years after service but eventually decided 
to stop running because of his symptoms.  He said he recently 
began undergoing rehabilitation at VA for back symptoms. 

As noted above, VA clinical records reflect that the veteran 
was treated for left patella femoral syndrome in April and 
May of 2006.  In light of the complaints of knee pain in 
service, and the evidence of a current left knee condition, a 
VA examination and etiology opinion is needed.  

Service connection for urinary dysfunction as secondary to 
service-connected diabetes mellitus/Initial compensable 
rating for erectile dysfunction

The RO denied the claim for service connection for urinary 
dysfunction by its May 2004 rating decision on the basis that 
there was no evidence of renal or other genitourinary 
pathology.  However, at an August 2004 VA outpatient urology 
visit, the veteran complained of some urinary frequency 
(which he related to his diabetes mellitus).  Following 
examination, the impressions included "urinary frequency."  

A VA opinion is needed concerning any nexus between any 
current urinary dysfunction and the veteran's service-
connected type II diabetes mellitus.  Since the veteran last 
underwent a VA genitourinary examination in April 2004 
(nearly three years ago), on remand the examiner should also 
be asked to describe the nature and severity of the veteran's 
service-connected erectile dysfunction.  

Before the examination is scheduled, updated private and VA 
treatment records should be obtained.  

Peripheral neuropathy of the left leg and right leg

The veteran is seeking ratings in excess of 10 percent each 
for his service-connected peripheral neuropathy of the left 
leg and right leg.  He last underwent a VA peripheral 
neuropathy examination in April 2004, nearly three years ago.  
At his September 2006 hearing, he testified that his 
peripheral neuropathy conditions had worsened since this 
examination.  As a consequence, a remand is necessary for 
purposes of conducting a new examination.  

Before the examination is scheduled, updated private and VA 
treatment records should be obtained.  On a December 2005 
Form 9, the veteran asserted that he had left his job due to 
his conditions, and that he was in VA's Vocational 
Rehabilitation program.  Documentation related to vocational 
rehabilitation is relevant and should be sought on remand.

Accordingly, the case is REMANDED for these actions:

1.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
erectile dysfunction and/or peripheral 
neuropathy of the right and left legs 
since May 2006 (the last time VA clinical 
records were associated with the claims 
folder).  Provide him with release forms 
and ask him to sign and return a copy for 
each health care provider identified and 
for whose treatment records are not 
already contained within the claims file.  
When the veteran responds, obtain 
clinical records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  

2.  Associate the veteran's VA vocational 
rehabilitation folder with the claims 
folder.  

3.  Schedule a VA orthopedic examination 
of the left knee.  The claims folder 
should be made available to the examiner.  
Any tests deemed necessary, if any, 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran have a left 
knee disability?

b. If the veteran has a left knee 
disability, is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that this condition had 
its onset in service?  If the 
condition preexisting service, was 
it aggravated or worsened during 
service?  If the veteran's left knee 
disability includes arthritis, is it 
at least as likely as not that this 
condition was manifested to a 
compensable degree within one year 
after discharge from active duty?  

4.  Schedule a VA genitourinary 
examination.  The claims folder should be 
made available to the examiner.  Any 
tests deemed necessary, if any, should be 
performed.  The following questions 
should be answered and the rationale for 
any medical opinions given should be 
discussed in detail:

a.  Does the veteran have a urinary 
dysfunction disability?  If so, is 
it at least as likely as not 
(probability of at least 50 percent 
or greater) that this disability is 
secondary to or aggravated by his 
service-connected type II diabetes 
mellitus?  

b.  What is the current nature and 
severity of the veteran's service-
connected erectile dysfunction?

5.  Schedule a VA neurological 
examination.  The claims folder should be 
made available to the examiner.  Any 
tests deemed necessary, if any, should be 
performed.  The following question should 
be answered and the rationale for any 
medical opinions given should be 
discussed in detail:  What is the current 
nature and severity of the veteran's 
service-connected peripheral neuropathy 
of the right and left legs?  

6.  Thereafter, re-adjudicate the claims 
for service connection for a left knee 
disability and for urinary dysfunction, 
and for an initial compensable rating for 
erectile dysfunction, an initial rating 
in excess of 10 percent for peripheral 
neuropathy of the left leg, and an 
initial rating in excess of 10 percent 
for peripheral neuropathy of the right 
leg. With respect to the left knee claim, 
consideration should be given as to the 
applicability of 38 U.S.C. § 1154(b).  If 
the decisions remain adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and discusses all pertinent 
regulations and rating criteria.  Allow 
an appropriate period for response and 
return the case to the Board, if in 
order.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  All remands require expeditious 
handling.  38 U.S.C.A. §§ 5109B, 7112  (West Supp. 2005).



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


